

113 S1887 IS: To clarify terms of cooperation between the Consumer Product Safety Commission and foreign government agencies in order to improve safety of imported products, and for other purposes. 
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1887IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo clarify terms of cooperation between the Consumer Product Safety Commission and foreign government agencies in order to improve safety of imported products, and for other purposes. 1.Authorization for foreign governments to share information obtained from the consumer product safety commissionSection 29(f) of the Consumer Product Safety Act (15 U.S.C. 2078(f)) is amended—(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively;(2)by inserting after paragraph (1) the following:(2)Additional provisions for foreign government agencies(A)In generalThe Commission may authorize a foreign government agency that obtains information from the Commission under paragraph (1) to make that information available to another foreign government agency of the same foreign government, including a political subdivision of that foreign government that is located within the same territory or administrative area as the foreign government agency disclosing the information, if an appropriate official of the foreign government agency disclosing the information certifies, by prior agreement, memorandum of understanding with the Commission, or other written certification, that the foreign government agency will establish and apply confidentiality restrictions that conform with the restrictions under paragraph (1).(B)ConstructionNothing in this paragraph shall be construed to prohibit a foreign government agency  that obtains information from the Commission under paragraph (1) from disclosing that information to a legislative or judicial authority with jurisdiction over that foreign government agency.; and(3)by amending paragraph (4), as redesignated, by striking paragraph (4) and inserting paragraph (5).